Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 1 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 2 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 3 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 4 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 5 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 6 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 7 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 8 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 9 of 13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 10 of
                                           13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 11 of
                                           13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 12 of
                                           13
Case 19-01133 Doc 53 Filed 08/28/20 Entered 08/28/20 14:32:56 Main Document Page 13 of
                                           13
